


Exhibit 10.14

 

Execution Copy

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of December 20, 2013, made by
ACRC LENDER LLC, a Delaware limited liability company (“Pledgor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Secured
Party”).

 

RECITALS

 

WHEREAS, pursuant to that certain Master Repurchase and Securities Contract,
dated as of December 14, 2011 (as amended by (a) Amendment No. 1 to Master
Repurchase and Securities Contract, dated as of May 22, 2012, (b) Amendment
No. 2 to Master Repurchase and Securities Contract, dated as of June 27, 2013,
and (c) Amendment No. 3 to Master Repurchase and Securities Contract, dated as
of November 8, 2013, the “Original Repurchase Agreement”), between ACRC Lender W
LLC (“Existing Seller”) and Secured Party, as buyer thereunder, Existing Seller
agreed to sell, transfer and assign to Secured Party certain assets against the
transfer of funds by Secured Party, with a simultaneous agreement by Secured
Party to transfer to Existing Seller and Existing Seller to repurchase such
assets in a repurchase transaction against the transfer of funds by Existing
Seller (the “Repurchase Transactions”);

 

WHEREAS, in connection with the Original Repurchase Agreement, Existing Seller
acknowledged and consented to that certain Pledge Agreement, dated as of
December 14, 2011, made by Pledgor in favor of Secured Party (the “Original
Pledge Agreement”);

 

WHEREAS, pursuant to that certain Amended and Restated Master Repurchase and
Securities Contract, dated as of December 20, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”) among Existing Seller, ACRC Lender W TRS LLC (“New Seller”, and
together with Existing Seller, individually, “Seller”, or collectively,
“Seller”) and Secured Party, the Original Repurchase Agreement has been amended
and restated so as to join New Seller as an additional seller, jointly and
severally, with Existing Seller;

 

WHEREAS, Pledgor is the sole, direct owner of each of Existing Seller and New
Seller, and Pledgor, in such capacity, will derive substantial benefits from the
respective Sellers’ entering into the Repurchase Transactions; and

 

WHEREAS, it is a condition precedent to the obligation of Secured Party to enter
into the Repurchase Agreement that Pledgor shall have executed and delivered
this Pledge Agreement, amending and restating the Original Pledge Agreement in
its entirety, to Secured Party.

 

NOW, THEREFORE, in consideration of the premises and to induce Secured Party to
enter into the Repurchase Agreement and to induce Secured Party to enter into
Repurchase Transactions under the Repurchase Agreement, Pledgor hereby agrees
with Secured Party, as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms that
are defined in the Repurchase Agreement and used herein shall have the meanings
given to them in the Repurchase Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 The following terms shall have the following
meanings:

 

“Code”: the Uniform Commercial Code from time to time in effect in the State of
New York.

 

“Collateral Account”: any securities account entered into pursuant to a control
agreement such that Secured Party has “control” of all proceeds and other
financial assets credited thereto under Article 8 and Article 9 of the Code, and
that satisfies all other requirements of this Pledge Agreement.

 

“Limited Liability Company”: any entity identified on Schedule I hereto or in a
supplement thereto.

 

“Limited Liability Company Agreement”: as to any Limited Liability Company, its
certificate of formation and operating agreement or other Governing Documents,
as each may be amended, supplemented or otherwise modified from time to time.

 

“LLC Interest”: any Limited Liability Company membership interest or economic
interest therein.

 

“Pledge Agreement”: this Amended and Restated Pledge Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Pledged Collateral”: the Pledged LLC Interests and all Proceeds and any other
securities, instruments, general intangibles and other amounts or properties
attributable thereto.

 

“Pledged LLC Interest”: any and all of Pledgor’s interests, including units of
membership interest, in the Limited Liability Companies as set forth in
Schedule I attached hereto, including, without limitation, all its rights to
participate in the operation or management of the Limited Liability Companies
and all its rights to properties, assets, member interests and distributions
(except as otherwise provided herein) under the Limited Liability Company
Agreements in respect of such membership interests, together with all
certificates, options or rights of any nature whatsoever that may be issued or
granted by Sellers to Pledgor in respect of the Pledged LLC Interests while this
Pledge Agreement is in effect.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code which, in any event, shall include, without limitation, all dividends,
distributions or other income from the Pledged LLC Interests or collections
thereon with respect thereto.

 

“Secured Obligations”: the Repurchase Obligations.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement, and Section, Schedule, Annex and Exhibit references are
to this Pledge Agreement unless otherwise specified.  The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms.

 

2.                                      Pledge; Grant of Security Interest.  As
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations, Pledgor hereby pledges and grants to Secured Party a security
interest in the Pledged Collateral.

 

2

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties.  Pledgor
represents and warrants that:

 

(a)                                 the Pledged LLC Interests listed on
Schedule I constitute all the issued and outstanding LLC Interests of all
classes of Sellers;

 

(b)                                 all of the Pledged LLC Interests have been
duly and validly issued and are fully paid and nonassessable;

 

(c)                                  Pledgor is the record and beneficial owner
of, and has title to, the Pledged LLC Interests, free of any and all Liens or
options in favor of, or claims of, any other Person, except the Lien created by
this Pledge Agreement;

 

(d)                                 upon delivery to Secured Party of the
certificates evidencing the Pledged LLC Interests, duly indorsed to Secured
Party or in blank, and the filing with the Delaware Secretary of State of a
UCC-1 financing statement naming Pledgor, as debtor, and Secured Party, as
secured party, and describing the Pledged Collateral, the Lien granted pursuant
to this Pledge Agreement will constitute a valid, perfected first priority Lien
on the Pledged Collateral in favor of Secured Party, enforceable as such against
all creditors of Pledgor and any Persons purporting to purchase any Pledged
Collateral from Pledgor;

 

(e)                                  the Pledged LLC Interests constitute
“securities” (within the meaning of Section 8-103(c) of the Code), and are
represented by “security certificates” (as defined in Section 8-102(a)(16) of
the Code);

 

(f)                                   the legal name of Pledgor is, and at all
times has been, the name set forth for it on the signature page hereto;

 

(g)                                  Pledgor is, and at all times has been, a
limited liability company organized solely under the laws of the State of
Delaware; and

 

(h)                                 no third party has any interest in the
Pledged LLC interests;

 

(i)                                     all consents of each member in the
Limited Liability Company to the grant of the security interests provided hereby
and to the transfer of the Pledged LLC Interests to Secured Party or its
designee pursuant to the exercise of any remedies under Section 7 hereof have
been obtained and are in full force and effect.

 

4.                                      Covenants.  Pledgor covenants and agrees
with Secured Party that, from and after the date of this Pledge Agreement until
the Secured Obligations are paid in full:

 

(a)                                 If Pledgor shall, as a result of its
ownership of the Pledged Collateral, become entitled to receive or shall receive
any membership interest certificate or similar certificate evidencing such
interest (including, without limitation, any certificate representing a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution for, as a conversion of, or
in exchange for any shares of the Pledged Collateral, or otherwise in respect
thereof, Pledgor shall accept the same as Secured Party’s agent, hold the same
in trust for Secured Party and deliver the same forthwith to Secured Party in
the exact form received, duly indorsed by Pledgor to Secured Party, if required,
together with an undated transfer power covering such certificate duly executed
in blank and with, if Secured Party so requests, signature guaranteed, to be
held by Secured Party subject to the terms hereof as additional collateral
security for the Secured Obligations.  Any sums paid upon or in respect of the
Pledged Collateral upon the liquidation or dissolution of any Seller shall be
paid over to Secured Party to be held

 

3

--------------------------------------------------------------------------------


 

by it hereunder as additional collateral security for the Secured Obligations,
and in case any distribution of capital shall be made on or in respect of the
Pledged Collateral or any property shall be distributed upon or with respect to
the Pledged Collateral pursuant to the recapitalization or reclassification of
the capital of any Seller or pursuant to the reorganization thereof, (except,
and to the extent permitted by, the Repurchase Agreement), the property so
distributed shall be delivered to Secured Party and the related Seller, subject
to the terms hereof, as additional collateral security for the Secured
Obligations.  If any sums of money or property so paid or distributed in respect
of the Pledged Collateral shall be received by Pledgor, Pledgor shall (except,
and to the extent permitted by, the Repurchase Agreement),, until such money or
property is paid or delivered to Secured Party, hold such money or property in
trust for Secured Party segregated from other funds of Pledgor, as additional
collateral security for the Secured Obligations.

 

(b)                                 Without the prior written consent of Secured
Party, Pledgor will not (i) vote to enable, or take any other action to permit,
any Seller to issue any additional equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any equity securities of any Seller, or (ii) sell, assign,
transfer, exchange or purport to sell, assign, transfer or exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Collateral, or (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Collateral, or any interest therein, except for the Lien provided for by this
Pledge Agreement, (iv) take any action that would cause the Pledged LLC
Interests to cease to constitute “securities” (within the meaning of
Section 8-103(c) of the Code), or (v) enter into any agreement or undertaking
restricting the right or ability of Pledgor or Secured Party to sell, assign or
transfer any of the Pledged Collateral.

 

(c)                                  Pledgor shall maintain the security
interest created by this Pledge Agreement as a first-priority, perfected
security interest and shall defend such security interest against the claims and
demands of all Persons whomsoever.  At any time and from time to time, upon the
written request of Secured Party, and at the sole expense of Pledgor, Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as Secured Party may reasonably request
for the purposes of obtaining or preserving the full benefits of this Pledge
Agreement and of the rights and powers herein granted.  If any amount payable
under or in connection with any of the Pledged Collateral shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall be immediately delivered to Secured Party,
duly endorsed in a manner satisfactory to Secured Party, to be held as Pledged
Collateral pursuant to this Pledge Agreement.

 

(d)                                 Pledgor agrees to pay, and to save Secured
Party harmless from, any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other taxes that may be
payable or determined to be payable with respect to any of the Pledged
Collateral or in connection with any of the transactions contemplated by this
Pledge Agreement.

 

(e)                                  Pledgor will not permit the Pledged LLC
Interests to be credited to a “securities account” (within the meaning of
Section 8-501(a) of the Code) other than to a securities account for which
Secured Party is the sole entitlement holder.

 

(f)                                   Pledgor will not, unless it shall give
written notice to such effect to Secured Party not more than 30 days thereafter,
and shall have made any filing under the Uniform Commercial Code in effect in
any affected jurisdiction as Secured Party may reasonably request to maintain
the perfected security interest granted pursuant to this Pledge Agreement,
(i) reorganize under the laws of another jurisdiction, or (ii) change its name,
identity or structure to such an extent that any financing statement filed by
Secured Party with respect to Pledgor in connection with this Pledge Agreement
could become misleading.

 

4

--------------------------------------------------------------------------------


 

5.                                      Cash Dividends; Voting Rights.  Unless
an Event of Default shall have occurred and be continuing and Secured Party
shall have given notice to Pledgor of Secured Party’s intent to exercise its
corresponding rights pursuant to Section 6 below, Pledgor shall be permitted to
receive all cash dividends paid in the normal course of business of Sellers and
consistent with past practice, to the extent permitted in the Repurchase
Agreement, in respect of the Pledged Collateral and to exercise all voting and
member rights with respect to the Pledged Collateral; provided, however, that no
vote shall be cast or member right exercised or other action taken that would
impair the Pledged Collateral or that would be inconsistent with or result in
any violation of any provision of the Repurchase Agreement, this Pledge
Agreement or the other Repurchase Documents.

 

6.                                      Rights of Secured Party.

 

(a)                                 All Proceeds of any kind that constitute
financial assets as defined in Section 8-102(a) of the Code and that are
received by Secured Party hereunder shall be held in a Collateral Account.

 

(b)                                 If an Event of Default shall occur and be
continuing and Secured Party shall give notice to Pledgor of Secured Party’s
intent to exercise such rights:  (i) Secured Party shall have the right to
receive any and all dividends or other distributions paid in respect of the
Pledged Collateral and make application thereof to the Secured Obligations in
the order contemplated by the Repurchase Agreement, and (ii) at the request of
Secured Party, all Pledged LLC Interests not theretofore registered in the name
of Secured Party or its nominee shall be so registered, and Secured Party or its
nominee may thereafter exercise (A) all ownership rights, powers and privileges
with respect to the Pledged LLC Interests to the same extent as a member under
the applicable Limited Liability Company Agreement and (B) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such shares of the Pledged LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or company structure of a Seller, or upon the exercise by Secured
Party of any right, privilege or option pertaining to such shares or interests
of the Pledged Collateral, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but Secured Party shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c)                                  The rights of Secured Party hereunder shall
not be conditioned or contingent upon the pursuit by Secured Party of any right
or remedy against Pledgor or against any other Person that may be or become
liable in respect of all or any part of the Secured Obligations or against any
other collateral security therefor, guarantee thereof or right of offset with
respect thereto.  Secured Party shall not be liable for any failure to demand,
collect or realize upon all or any part of the Pledged Collateral or for any
delay in doing so, nor shall it be under any obligation to sell or otherwise
dispose of any Pledged Collateral upon the request of Pledgor or any other
Person or to take any other action whatsoever with regard to the Pledged
Collateral or any part thereof.

 

7.                                      Remedies.

 

(a)                                 If an Event of Default shall occur and be
continuing and Secured Party shall give notice of its intent to exercise such
rights to Pledgor, at any time at Secured Party’s election, Secured Party may
apply all or any part of the Proceeds held in any Collateral Account in payment
of the Secured Obligations in the order contemplated by the Repurchase
Agreement.

 

(b)                                 If an Event of Default shall occur and be
continuing, Secured Party may exercise, in addition to all other rights and
remedies granted in this Pledge Agreement and in any other instrument

 

5

--------------------------------------------------------------------------------


 

or agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Code.  Without limiting the
generality of the foregoing, Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon Pledgor, Seller or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Pledged Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase
or otherwise dispose of and deliver the Pledged Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of Secured Party or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Pledged Collateral so sold, free of any right or equity
of redemption in Pledgor, which right or equity is hereby waived or released. 
Secured Party shall apply any Proceeds from time to time held by it and the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable costs and expenses of every kind
incurred therein or incidental to the care or safekeeping of any of the Pledged
Collateral or in any way relating to the Pledged Collateral or the rights of
Secured Party hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, in such order as Secured Party may elect, and only after such
application and after the payment by Secured Party of any other amount required
by any provision of law, including, without limitation, Section 9-615 of the
Code, need Secured Party account for the surplus, if any, to Pledgor in order
contemplated by the Repurchase Agreement.  To the extent permitted by applicable
law, Pledgor waives all claims, damages and demands it may acquire against
Secured Party arising out of the exercise by Secured Party of any of its rights
hereunder.  If any notice of a proposed sale or other disposition of Pledged
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) Business Days before such sale or other
disposition.  Pledgor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of Pledged Collateral are insufficient to pay the
Secured Obligations and the fees and disbursements of any attorneys employed by
Secured Party to collect such deficiency.

 

8.                                      Private Sales.  Pledgor recognizes that
Secured Party may be unable to effect a public sale of any or all the Pledged
LLC Interests, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
that will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Pledgor acknowledges and agrees that any such good faith
private sale may result in prices and other terms less favorable to Secured
Party than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Secured Party shall give to Guarantor
no less than ten (10) Business Days notice in advance of such a sale.  Secured
Party shall be under no obligation to delay a sale of any of the Pledged LLC
Interests for the period of time necessary to permit any Seller to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if Seller would agree to do so.

 

9.                                      Irrevocable Authorization and
Instruction to Seller.  Pledgor hereby authorizes and instructs each Seller to
comply with any instruction with respect to the Pledged Collateral received by
it from Secured Party in writing that (a) states that an Event of Default has
occurred and (b) is otherwise in accordance with the terms of this Pledge
Agreement, without any other or further instructions from Pledgor, and Pledgor
agrees that the Sellers shall be fully protected in so complying.

 

6

--------------------------------------------------------------------------------


 

10.                               Secured Party’s Appointment as
Attorney-in-Fact.

 

(a)                                 Pledgor hereby irrevocably constitutes and
appoints Secured Party and any officer or agent of Secured Party, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Pledgor and in the
name of Pledgor or in Secured Party’s own name, from time to time in Secured
Party’s discretion, for the purpose of carrying out the terms of this Pledge
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary to perfect or maintain the
security interest granted by this Pledge Agreement and, upon the occurrence and
during the continuance of an Event of Default under the Repurchase Agreement
necessary or reasonably desirable to accomplish the purposes of this Pledge
Agreement, including, without limitation, any financing statements,
endorsements, assignments or other instruments of transfer.

 

(b)                                 Pledgor hereby ratifies all that said
attorneys shall lawfully do or cause to be done pursuant to the power of
attorney granted in Section 10(a).  All powers, authorizations and agencies
contained in this Pledge Agreement are coupled with an interest and are
irrevocable until this Pledge Agreement is terminated and the security interest
created hereby is released.

 

11.                               Limitation on Duties Regarding Pledged
Collateral.  Secured Party’s sole duty with respect to the custody, safekeeping
and physical preservation of the Pledged Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as Secured Party deals with similar securities and property for its own
account, except that Secured Party shall have no obligation to invest funds held
in any Collateral Account and may hold the same as demand deposits.  Secured
Party or any of its respective directors, officers, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Pledged
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Pledged Collateral upon the request of Pledgor or
any other Person or to take any other action whatsoever with regard to the
Pledged Collateral or any part thereof.

 

12.                               Authorization of Financing Statements. 
Pledgor hereby authorizes Secured Party to file financing statements with
respect to the Pledged Collateral in such form and in such filing offices as
Secured Party reasonably determines appropriate to perfect the security
interests of Secured Party under this Pledge Agreement.

 

13.                               Powers Coupled with an Interest.  All
authorizations and agencies herein contained with respect to the Pledged
Collateral are irrevocable and powers coupled with an interest.

 

14.                               Notices.  Notices, requests and demands to or
upon Secured Party or Pledgor hereunder shall be effected in the manner set
forth in Section 18.12 of the Repurchase Agreement.

 

15.                               Conflicts.  In the event any conflict between
the terms of this Agreement and the terms of the Repurchase Agreement with
respect to the same subject matter, the terms of the Repurchase Agreement shall
govern, control and supersede the terms hereof.

 

16.                               Severability.  Any provision of this Pledge
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7

--------------------------------------------------------------------------------

 

17.                               Paragraph Headings.  The paragraph headings
used in this Pledge Agreement are for convenience of reference only and are not
to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

18.                               No Waiver; Cumulative Remedies.  Secured Party
shall not by any act (except by a written instrument pursuant to Section 18
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

19.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Pledge
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by Pledgor and Secured Party, provided that any
provision of this Pledge Agreement may be waived by Secured Party in a letter or
agreement executed by Secured Party or by telex or facsimile transmission from
Secured Party.  This Pledge Agreement shall be binding upon the successors and
assigns of Pledgor and shall inure to the benefit of Secured Party and its
respective successors and assigns.  THIS PLEDGE AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS
PLEDGE AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

20.                               Effect of Amendment and Restatement.  From and
after the date hereof, the Original Pledge Agreement shall be amended, restated
and superseded in its entirety by this Pledge Agreement.  The parties hereto
acknowledge and agree that the liens and security interests granted under the
Original Pledge Agreement are continuing in full force and effect and, upon the
amendment and restatement of the Original Pledge Agreement pursuant to this
Pledge Agreement, such liens and security interests secure and continue to
secure the payment of the Secured Obligations.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

ACRC LENDER LLC

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

[Signature Page to the Pledge Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

Each of the undersigned Sellers referred to in the foregoing Agreement hereby
acknowledges receipt of a copy thereof and agrees to be bound thereby and to
comply with the terms thereof insofar as such terms are applicable to Seller. 
The undersigned agrees to notify Secured Party promptly in writing of the
occurrence of any of the events described in Section 4(a) of this Pledge
Agreement.

 

 

 

 

ACRC LENDER W LLC

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

 

 

 

 

ACRC LENDER W TRS LLC

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name: Thomas A. Jaekel

 

 

Title: Vice President

 

[Acknowledgment and Consent to the Pledge Agreement]

 

--------------------------------------------------------------------------------
